Citation Nr: 0728452	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-38 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
the cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1984.  The appellant is the veteran's spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, in which the RO found that evidence 
submitted to reopen the previously denied claim for service 
connection of the veteran's death had not been submitted.

The veteran testified before the undersigned Veterans Law 
Judge in April 2007.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  A January 1991 rating decision denied service connection 
for the cause of the veteran's death.  Notification of this 
decision was provided by letter dated January 23, 1991.  The 
appellant did not appeal this decision and it is now final.  

2.  Evidence received since the January 1991 rating includes 
a private medical opinion not previously of record which 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., the presence of an etiological link between 
the veteran's service-connected disabilities and his death, 
and raises a reasonable possibility of substantiating the 
claim.
3.  The death certificate reveals that the veteran died on 
August [redacted], 1990; the cause of death was listed as hepatic 
encephalopathy of 12 days in duration, due to alcoholic 
cirrhosis of the liver of years in duration.  Pulmonary 
emphysema was listed as a condition which contributed to 
death but was not related to the cause of death.  

4. At the time of the veteran's death, his service-connected 
disabilities were chronic obstructive airways disease, 
evaluated as 10 percent disabling, postoperative residuals of 
hiatal hernia repair, evaluated as 10 percent disabling, and 
hypertension with left anterior hemiblock, by history, 
noncompensably evaluated.  The veteran's combined disability 
evaluation was 20 percent, effective in July 1984. 

5. There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
or shows that the veteran's service-connected disability 
contributed to the cause of his death.

6. The veteran did not have a totally disabling service-
connected disability for a continuous period of at least 10 
years immediately preceding his death, or continuously since 
his discharge from active service for a period of at least 5 
years immediately preceding death.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1991 rating decision 
is new and material and the claim for service connection for 
the veteran's cause of death is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2006).

2.  A service-connected disability neither caused nor 
contributed to the cause of the veteran's death.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1137, 1310, 1318, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.22, 3.303, 3.312 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the claim to reopen the previously denied claim 
for service connection for the cause of the veteran's death, 
in light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran as to this issue.

Concerning the claim for service connection for the veteran's 
death, the RO provided the appellant with notice in May 2003 
and July 2004 prior to the initial adjudication.  However, 
this notice was incomplete.  Additional notice was provided, 
to include information concerning the establishment of 
effective dates, in March 2007, after the initial 
adjudication.  While this notice was not provided prior to 
the initial adjudication, the claimant had the opportunity to 
submit additional argument and evidence, which she did, and 
to testify at a hearing, which she also did in April 2007 
before the undersigned Veterans Law Judge.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification letters never specifically advised the 
appellant as to the information and evidence necessary to 
substantiate her claim that the veteran's service-connected 
disorders contributed substantially or materially to his 
death, the veteran and her representative were well aware as 
to that aspect of the claim, and it was the basis for the 
argument for service connection and they did, in fact, 
introduce new and material evidence on that aspect of the 
claim in order to reopen it.

VA obtained service medical records in adjudicating prior 
claims for service connection, and has assisted the appellant 
in obtaining evidence both during her original claim for 
service connection for the cause the veteran's death and in 
her claim to reopen the previously denied claim.  The RO also 
obtained a VA medical opinion.  The appellant was afforded 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material

The appellant seeks to reopen the previously denied claim for 
service connection for the veteran's cause of death.

In an January 1991 rating decision, the RO denied service 
connection for the cause of the veteran's death.  In arriving 
at this decision, the RO observed that the cause of death was 
identified on the death certificate as hepatic encephalopathy 
due to alcoholic cirrhosis of the liver.  The RO found that 
service medical records did not evidence any sign of liver 
disease during active service, and post-service medical 
evidence did not establish that liver disease, including 
cirrhosis, was present to a compensable degree within the 
one-year presumptive period following the veteran's discharge 
from active service.  In addition, the veteran's service 
connected disabilities, including chronic obstructive airways 
disease, were not shown by the medical evidence to have 
materially contributed to the veteran's death. 

The RO provided notice of this decision to the appellant in 
January 1991.  The appellant did not appeal this denial.  It 
therefore became final.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

Evidence received since the January 1991 rating decision 
includes a private medical opinion, dated in June 2005, 
stating that the veteran's service-connected hypertensive 
disease, lung disease, and hiatal hernia could have 
contributed to the veteran's death, even though these 
disabilities did not directly cause his death.  

The June 2005 statement is new in that it was not previously 
of record.  Moreover, it provides evidence of a possible 
etiological relationship between the veteran's service-
connected disabilities and his cause of death.  Construed in 
the light most favorable to the veteran, this document 
presents a reasonable possibility that the veteran's cause of 
death is etiologically related to his service-connected 
disabilities.  It is therefore material and reopening the 
claim is warranted.

Service Connection for the Cause of the Veteran's Death

The appellant argues that the veteran's service connected 
disabilities contributed to his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
cirrhosis of the liver to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

The death certificate reflects that the veteran died in 
August 1990.  The cause of death was listed as hepatic 
encephalopathy of 12 days duration, due to alcoholic 
cirrhosis of the liver, of years in duration.  Pulmonary 
emphysema was listed as a contributing condition of death not 
related to the cause of death.

A September 1986 rating decision granted service connection 
for chronic obstructive airways disease, evaluated as 10 
percent disabling, postoperative residuals of hiatal hernia 
repair, evaluated as 10 percent disabling, and hypertension 
with left anterior hemiblock, by history, evaluated as 
noncompensable, effective in July 1984.  A total combined 
evaluation of 20 percent was in effect from July 1984 to the 
date of the veteran's death.  

Service medical records reflect findings of alcohol abuse and 
alcoholism during active service, but no findings of liver 
disease.  Rather, his report of medical examination at 
retirement showed no defects, abnormalities, diagnoses, or 
other findings concerning the liver.  Albumin tests were 
found to be negative.  

Thereafter, the first medical evidence of liver disease is an 
impression of mild alcoholic hepatitis documented in January 
1986 VA clinical findings.  This is 18 months following the 
veteran's discharge from active service in June 1984.  
Cirrhosis of the liver is not shown by the medical evidence 
until 1990, which is six years following discharge from 
active service.  It is noted that the death certificate 
indicated that alcoholic cirrhosis had been present for 
years, and the precise time of onset has not been 
established.  Notwithstanding, the medical evidence documents 
the earliest presence of liver disease in January 1986 and 
cirrhosis in 1990.  Even allowing for onset of cirrhosis at 
some point before 1990, it cannot have been present in 
January 1984-which is already 18 months following discharge 
and beyond the one-year presumptive period.  

There are no other findings or opinions establishing that 
hepatic encephalopathy and cirrhosis of the liver is the 
result of the veteran's active service or, in the 
alternative, had its onset during the presumptive period.

The veteran died in August 1990.  Private medical records for 
treatment just prior to his death reflect that he was 
admitted to hospital with acute encephalopathy and in a 
comatose state.  He was admitted with diagnoses of chronic 
liver disease with cirrhosis and ascites, hepatic 
encephalopathy, sepsis of undetermined origin, anemia, 
thrombocytopenia secondary to splenomegaly, bronchitis, and a 
history of Reiter's disease.  He responded to treatment and 
was discharged.  But he required re-hospitalization shortly 
after.  VA treatment records show he was transferred from a 
private facility in hepatic coma.  He had been taken to the 
private facility after losing consciousness and being in 
respiratory distress, and was admitted with diagnoses of 
hepatic encephalopathy due to ascites and hepatorenal 
syndrome, cirrhosis and alcoholic hepatitis, essential 
hypertension, Reiter's syndrome, chronic obstructive 
pulmonary disease, sleep apnea, and anemia.  Clinical testing 
reflected findings of new infiltrates in the left upper and 
right lower lung lobes, and of mild cardiomegaly.  No autopsy 
was conducted.

In July 2005, the appellant submitted a private medical 
opinion concerning the cause of the veteran's death.  The 
opinion, dated in June 2005, indicates that the physician 
reviewed the veteran's service medical records, and radiology 
reports and chest and abdominal X-rays taken in the days 
prior to the veteran's death.  The physician observed the 
clinical reports to show lung infiltrates, in her opinion 
likely due to aspiration, which could occur, in part, due to 
hiatal hernia and cardiomegaly which could be, in part, due 
to the veteran's long history of hypertension.  Noting that 
chronic obstructive lung disease would have made the veteran 
more susceptible to infection or atalectasis of the lungs, 
the physician opined that the veteran's hypertensive disease, 
lung disease, and hiatal hernia could have contributed to the 
veteran's cause of death. 

Given the clinical findings of new lung infiltrates and 
cardiomegaly just prior to the veteran's death, the RO 
requested a records review and medical opinion concerning the 
veteran's cause of death.

In November 2006, a VA examiner conducted a records review of 
the veteran's claims file, to include his service medical 
records, VA and private records of treatment prior to the 
veteran's death, clinical findings referenced by the private 
physician, and the June 2005 private medical opinion.  Based 
upon his review of the record, the VA examiner opined that 
the direct cause of the veteran's death was the development 
of hepatorenal syndrome and hepatic encephalopathy, which 
were the direct consequence and result of alcoholic liver 
disease and cirrhosis of the liver.  The VA examiner further 
opined that the service connected hypertension with left 
anterior hemiblock, chronic obstructive pulmonary disease, 
and postoperative residuals of hiatal hernia repair neither 
caused nor contributed substantially or material to the 
veteran's death.

In explaining his reasons for his opinion, the VA examiner 
stated that the development of hepatorenal syndrome with 
hepatic encephalopathy was itself fatal and provided no 
chance of survival.

The opinion of the VA examiner is found to be more probative.  
First, the opinion was informed by review of the entire 
record, to include the 1985-1986 VA examination report and VA 
and private treatment records-with the clinical findings-
compiled prior to the veteran's death, as well as the 
veteran's service medical records and the private physician's 
June 2005 opinion.  It was therefore based on the most 
complete record possible.  Second, the VA examiner's opinion 
is unequivocal and based on clearly articulated rationale 
which is, essentially, that the service-connected 
hypertension, chronic obstructive pulmonary disease, and 
residuals of hiatal hernia repair could not have contributed 
substantially or materially to the veteran's death as the 
hepatic renal syndrome and hepatic encephalopathy were in 
themselves fatal.  The conditions that caused the veteran's 
death were, in turn, the result of alcoholic liver disease 
and cirrhosis of the liver.  In contrast, the private 
physician's opinion is based on service medical records and 
selected records complied prior to the veteran's death, 
namely, the clinical findings.  She does not state that she 
reviewed the 1985-86 VA examination report or the VA and 
private treatment records compiled prior to the veteran's 
death.  Second, her opinion is equivocal.  She states that 
the service-connected hypertensive disease, lung disease, and 
hiatal hernia could have contributed to the veteran's death.  
An examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); see also Warren v. Brown, 6 Vet. App. 4, 
6 (1993) (a doctor's statement framed in terms such as "could 
have been" is not probative).  Finally, the private physician 
provided no rationale for her opinion.

Liver disease, to include hepatic encephalopathy due to 
alcoholic cirrhosis of the liver, is not shown by the 
evidence to have been incurred during the veteran's active 
service, and cirrhosis of the liver was not manifest to the 
required degree within one year following his discharge from 
active service.  Moreover, the medical evidence establishes 
that chronic obstructive airways disease, postoperative 
residuals of hiatal hernia repair, and hypertension with left 
anterior hemiblock neither caused nor substantially or 
material contributed to the cause of the veteran's death.  

Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and service, or a service-connected disability is required to 
support the claim. The appellant as a layperson is not 
competent to offer an opinion on medical causation or a 
medical diagnosis. To the extent that the appellant 
associated the cause of the veteran's death to service, or to 
the veteran's service-connected hiatal hernia, her statements 
and testimony do not constitute competent medical evidence in 
support of the claim. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).







ORDER

New and material evidence having been submitted, the 
previously denied claim for service connection for the cause 
of the veteran's death is reopened.

Service connection for the cause of the veteran's death is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


